- BB&T Exhibit 99.1 January 21, 2011 FOR IMMEDIATE RELEASE Contacts: ANALYSTS MEDIA Tamera Gjesdal Alan Greer Cynthia Williams Senior Vice President Executive Vice President Executive Vice President Investor Relations Investor Relations Corporate Communications (336) 733-3058 733-3021 733-1478 BB&T reports record revenues for 2010 Fourth quarter EPS totals $.30, up 11% Net income increased 12% Credit trends improve across the board C&I lending accelerates in the 4th quarter WINSTON-SALEM, N.C. BB&T Corporation (NYSE: BBT) today reported earnings for the fourth quarter of 2010. Net income available to common shareholders totaled $208 million, or $.30 per diluted common share, compared with $185 million, or $.27 per diluted common share, earned during the fourth quarter of 2009. These results reflect increases of 12.4% and 11.1%, respectively. We are pleased to report record revenues for 2010, significant progress in our efforts to diversify the balance sheet, and across-the-board improvement in credit trends in the fourth quarter, said Chairman and Chief Executive Officer Kelly S. King. Revenues totaled $9.4 billion for 2010, an increase of 5.8% compared to last year. Our company demonstrated significant progress diversifying from a concentration in real estate lending this quarter, said King. Average C&I loans grew 6.9% on an annualized basis compared to the third quarter, while construction and other real estate loan balances declined significantly, consistent with our strategy. We also effectively grew automobile, mortgage and credit card loans during the quarter. In fact, our automobile lending enjoyed a record production year, and December was the most productive month for commercial lending in the history of BB&T. We made strides in our long-term strategy to improve deposit mix and reduce cost by pursuing lower cost transaction accounts, continued King. Our average noninterest-bearing demand deposits increased 18% and average total transaction accounts increased 19% on an annualized linked quarter basis. We improved our mix of noninterest-bearing deposits to 21% of client deposits at year-end 2010 compared to 18% at year-end 2009. Our credit outlook is notably improved compared to last quarter. Peaking in the second quarter of 2010, we have seen steady improvement in most measures through the end of the year and declines in essentially all credit costs this quarter. Our strategy to accelerate the disposition of problem assets is being effectively executed, as we sold approximately $600 million in problem assets this quarter. Given declines in NPAs, TDRs, NPA inflows, delinquent loans and our watch list this quarter, we feel notably more confident about the direction of credit as we s in the companys underlying performance. These disclosures should not be viewed as a substitute for financial measures determined in accordance with GAAP, nor are they necessarily comparable to non-GAAP performance measures that may be presented by other companies. Tangible common equity and Tier 1 common equity ratios are non-GAAP measures. BB&T uses the Tier 1 common equity definition used in the SCAP assessment to calculate these ratios. BB&T's management uses these measures to assess the quality of capital and believes that investors may find them useful in their analysis of the corporation. These capital measures are not necessarily comparable to similar capital measures that may be presented by other companies. Asset quality ratios have been adjusted to remove the impact of acquired loans and foreclosed property covered by the FDIC loss sharing agreements as management believes their inclusion results in distortion of those ratios and may not be comparable to other periods presented or to other portfolios that were not impacted by purchase accounting. This news release contains certain forward-looking statements as defined in the Private Securities Litigation Reform Act of 1995. These statements may address issues that involve significant risks, uncertainties, estimates and assumptions made by management. Actual results may differ materially from current projections. Please refer to BB&Ts filings with the Securities and Exchange Commission for a summary of important factors that may affect BB&Ts forward-looking statements. BB&T undertakes no obligation to revise these statements following the date of this news release. 16
